                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

SCOTT ALAN MASSEY,

                      Plaintiff,                     Case No. 1:19-cv-115
v.                                                   Honorable Paul L. Maloney
HAGEN W. FRANK et al.,

                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e) and 1915A because it is frivolous and fails to state a claim.



Dated:    March 11, 2019                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
